Name: Commission Regulation (EEC) No 3615/83 of 20 December 1983 on the quantities in respect of beef and veal products originating in Botswana, Kenya, Madagascar and Swaziland to be imported during 1984
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 12 . 83 No L 358/ 19Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3615/83 of 20 December 1983 on the quantities in respect of beef and veal products originating in Botswana, Kenya, Madagascar and Swaziland to be imported during 1984 HAS ADOPTED THIS REGULATION : Article 1 Applications for licences may be submitted, in accor ­ dance with Article 2 (4) of Regulation (EEC) No 486/80 during the first 10 days of January 1984 in respect of the following quantities of boned beef and veal : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 3019/81 (2), and in particular Article 23 thereof, Having regard to Commission Regulation (EEC) No 486/80 of 28 February 1980 laying down detailed rules for the application in beef and veal of Regulation (EEC) No 435/80 (3), as amended by Regulation (EEC) No 2377/80 (4), and in particular Article 2 (3) thereof, Whereas Regulation (EEC) No 435/80 provides for the possibility of issuing import licences for beef and veal products ; Whereas the quantities in respect of which it will be possible to apply for licences from 1 January 1984 should be fixed , Botswana : Kenya : Madagascar : Swaziland : 18 916 tonnes 142 tonnes 7 579 tonnes 3 363 tonnes Article 2 This Regulation shall enter into force on 1 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 55, 28 . 2. 1980 , p. 4 . (2) OJ No L 302, 23 . 10 . 1981 , p. 4 . (3) OJ No L 56, 29 . 2 . 1980 , p. 22 . 4 OJ No L 241 , 13 . 9 . 1980 , p. 5 .